EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 06/08/2021 are acknowledged and entered.

Claims 1-20 were pending.  In the amendment as filed, applicants have amended claims 6-8, 13-18 and 20; and cancelled claims 1-5 and 9-12.  No claims have been added.  Therefore, claims 6-8 and 13-20 are currently pending and are under consideration in this Office Action.  

Election/Restrictions
Applicant’s election without traverse of the invention of Group II (Claims 16-17) in the reply filed on 06/08/2021 is acknowledged.  The elected invention is as follows: “Applicant hereby elects claims drawn to methods for enhancing pancreatic vitality in a subject in need thereof (claims 16-17). This election is made without traverse.”  Further, per the amendment as filed on 06/08/2021, Group II are directed to claims 6-8 and 13-20.

It is relevant to note that since applicant did not elect the invention of a product (Group I (Claims 1-5)) the nonelected invention is ineligible for a rejoinder.  Furthermore, the requirements for a rejoinder were clearly stated in the Office action mailed on 03/08/2021 (see para. 7 bridging pgs. 5-6) and applicant have cancelled claims 1-5. 


Applicant’s election of a species for a type of formulation in the reply filed on 06/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “The claims have also been amended to specify a particular synergistic formulation, which was previously recited in original claim 9. This formulation is also exemplified in the working examples as Blend B in Examples 3 and 4, and in the Example 5 in vivo testing.”  As disclose by the present specification, Blend B is as follows: “L-Serine is 36.64 (g); Glutamic Acid is 39.58(g); L-Threonine is 39.97(g); L-Lysine is 39.89 (g); and L-Isoleucine is 39.75 (g)” (Table 10 on pg. 23); and Example 5 disclose that “In the following pilot case studies, subjects were orally administered a 520-mg amino acid formulation in capsule form twice per day (morning and night). Each capsule contained L-lysine (120 mg, HCl salt form), L-isoleucine (100 mg), L-threonine (100 mg), L-serine (100 mg), and glutamic acid (100 mg)”.

Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 06/08/2021.

Allowable Subject Matter
Claims 6-8 and 16-20 are allowable.  The restriction requirement among the species for a type of formulation, as set forth in the Office action mailed on 03/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/08/2021 is partially withdrawn.  Claims 13-15, directed to a species for a type of formulation are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-5, directed to a product of invention remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: Claims 6-8 and 13-20 are allowable for the reason that the cited prior arts do not teach or fairly suggest the presently claimed treatment methodology using a specific combination of amino acids.  Here, instant claim 16 recites a “method of enhancing pancreatic vitality in a subject in need thereof said method comprising administering a therapeutically effective amount of a synergistic amino acid formulation consisting essentially of a mixture of glutamic acid, isoleucine, lysine, serine, and threonine to the subject, to thereby enhance the pancreatic vitality of the subject.”  The present specification define the transitional phrase ‘consisting essentially of’ to “means that the formulations are preferably limited to the specified ingredients, but allow for the inclusion of minor impurities, additives, filters, etc. that do not materially affect the basic characteristics of the formulation” (pg. 5, lines 11-14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020